Citation Nr: 1206378	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-45 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Newark, New Jersey VA Regional Office.  An April 2010 rating decision continued the denial upon review of additional evidence submitted.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing additional evidence was submitted with a waiver of RO consideration.


FINDING OF FACT

At no time is the Veteran's PTSD shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; PTSD symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A January 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in February 2010, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and mental status examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Historically, a May 2009 rating decision granted the Veteran service connection for PTSD, rated 50 percent, effective May 27, 2008.  He did not file a Notice of Disagreement with that decision.  In January 2010, he submitted evidence in support of an increased rating for PTSD (claim for increase); the relevant period for consideration therefore begins one year prior, i.e., in January 2009.  Notably, the May 2009 rating decision has become final (and may not be revised based on the evidence considered at the time).  See 38 U.S.C.A. § 7105.  

There are no relevant treatment records available from January 2009 to November 2009.

On November 2009 VA treatment, a PTSD screen was positive.  On later November 2009 VA treatment, the Veteran denied any suicidal or homicidal ideation, and it was noted that he was in no danger with no acute risk factors.  

On January 2010 VA treatment, the Veteran reported that he had been retired for 4.5 years.  His activities included fishing once a month in the summer with two men from his neighborhood and attending the VFW.  He reported no maladaptive or problem behaviors.  His mood was anxious and his affect was constricted.  His thought process and content were normal.  He reported frequent distress and intrusive memories of his traumatic experiences as well as nightmares.  He avoided discussing the war except with other combat Veterans.  He reported being anxious, irritable, hypervigilant (checking things excessively), and having an exaggerated startle response.  He reported that he had insomnia, waking up early after 4 to 5 hours and taking a while to fall back asleep.  The diagnosis was PTSD.
On January 2010 private mental health evaluation, social worker "J.H." noted that the Veteran had begun treatment as part of the State of New Jersey, Department of Military and Veterans Affairs, Veterans Readjustment Program the previous month.  J.H. noted that the Veteran had worked as a shop teacher at one school for 29 years before retiring in 2004, and he had been married since 1982 with three stepsons.  The Veteran presented with the classic signs and symptoms of PTSD including re-experiencing traumatic events in the form of intrusive and disturbing memories, frequent nightmares, and becoming distraught and crying on exposure to cues such as TV documentaries or military ceremonies.  His symptoms included avoidance of stimuli and numbing of responsiveness; he did not talk about his experiences with others, and in recent years he had lost interest in activities that used to give him pleasure including fishing and hunting.  He had no close friends and rarely called anyone, and he often felt that he was "just existing" with "no purpose".  His symptoms also included increased arousal, difficulty falling and staying asleep, explosive anger, difficulty concentrating and completing tasks, hypervigilance, the need to orient himself to his surroundings and locate the exit doors, and startling easily.  He reported feeling guilty for "not doing enough" while serving in Vietnam.  He presented as depressed; his voice trembled at times, and he looked sad and on the verge of tears.  J.H. opined that the Veteran was experiencing a chronic moderate form of PTSD manifested in re-experiencing phenomena, avoidance behaviors, emotional numbing, and autonomic hyperactivity, all of which had caused the Veteran distress for many years and impaired his social functioning.  It was recommended that the Veteran continue with his individual therapy and consider medication for his depressive symptoms.  Chronic moderate PTSD was diagnosed, and a GAF score of 52 was assigned.

On February 2010 VA psychiatric examination, the Veteran reported that he was a retired wood shop teacher.  He had been seeing a licensed clinical social worker on a weekly basis for ten weeks, and he had had two individual sessions with a VA psychologist.  He had been prescribed an antidepressant the week before.  He reported symptoms including insomnia, which caused him to have trouble falling asleep several times a week, sometimes waking during the night and sometimes waking up early.  He reported intrusive memories several times a week as he tried to sleep.  He reported nightmares once a week and bruxism that caused neck pain so intense he had to nap to alleviate it.  He reported feeling depressed, not doing anything but "hang around all day".  He reported daily anger outbursts toward his wife, including one occasion on which he grabbed her but did not injure her.  He reported that he avoided watching military shows on television.  He reported he had "no friends", though he attended meetings at the VFW and drank 5 to 6 beers a week, and "sometimes more" at the VFW.

On mental status examination, the Veteran was adequately groomed and cooperative.  He had obvious tremors of the head and hands, which he said had not been evaluated by a neurologist.  He appeared depressed.  His communication skills were normal, and there was no evidence of a perceptual disorder or any disorder of thought process or content.  He denied any suicidal and/or homicidal ideation.  His memory and cognitive functions were adequate for the purposes of general conversation, though he reported that he relied on writing notes to assist him with remembering.  The diagnosis was PTSD; a GAF score of 55 (reflecting moderate symptoms) was assigned.  

The Veteran submitted a February 2010 VA treatment record in which he reported "fitful" sleep of 5 to 6 hours per night with onset insomnia and at times sleep maintenance issues.  He reported depression with secondary anxiety and rare panic episodes, noting that he had "gotten good at avoiding situations that trigger" the episodes.  He denied any suicidal ideation.  He reported an upcoming 5 week trip to Florida with his wife.  The diagnosis was chronic PTSD and secondary depression, not otherwise specified; a GAF score of 55 was assigned.  The Veteran also submitted a copy of his February 2010 prescription for Venlafaxine (Effexor), an antidepressant medication.  

In a May 2010 statement, a former coworker of the Veteran's stated that he was "a great teacher and colleague" but "the administration just got the best of him", noting that the Veteran was always given the worst schedule in the department and taught a much heavier class load than the rest of the department.  The former coworker noted that their supervisor was "always on [the Veteran's] back even when [he] was doing everything correctly" and stated that the Veteran was "literally forced" into retirement.
On May 2010 VA treatment, the Veteran reported virile sleep and some stressful family issues regarding one of his stepsons.  His anxiety level was distressing at times.  He denied any suicidal ideations.  He reported some increased verbal conflicts with his wife.  A GAF score of 58 was assigned for chronic PTSD and secondary depression, not otherwise specified.  

On September 2010 VA treatment, the Veteran reported "a problem now and then" with his wife that seemed to be about his alcohol use.  He reported some frustration but no major depressive disorder or suicidal ideation.  He reported 5 to 6 hours of sleep per night.  A GAF score of 55 was assigned for chronic PTSD and secondary depression, not otherwise specified.

January to June 2011 VA records, received at the Travel Board hearing with a waiver of RO consideration, show that on January 2011 VA treatment, the Veteran reported irregular sleep patterns.  He reported having 2 to 3 drinks, twice a week, at the local VFW.  His medication was not changed.  A GAF score of 58 was assigned for chronic PTSD and secondary depression, not otherwise specified.

On June 2011 VA treatment, the Veteran reported getting approximately 6 hours of sleep per night with recurrent dreams, and some varying depression.  He denied any suicidal ideation but reported that he would still get depressed, especially around Memorial Day.  His dosage of Effexor was increased per his request.  A GAF score of 56 was assigned for chronic PTSD and secondary depression, not otherwise specified.

At the June 2011 Travel Board hearing, the Veteran testified that he receives private individual psychological treatment once a week, and he sees a VA psychiatrist about once every four months to monitor his medications.  He testified that he has frequent nightmares and difficulty sleeping, and about once per month he has homicidal thoughts toward his daughter-in-law; he explained that he and his wife have sent large amounts of money to her and his stepson, and she overspends while berating the Veteran's stepson.  The Veteran testified that he is married and gets along with one of his three step-children, but he helps to take care of all three, though it leads to arguments with his wife.  He testified that he does not like yelling at his wife because he knows she does not deserve it.  He testified that he had retired early from his job as an industrial electrician after a confrontation with his boss; when he worked, he got along with most of his co-workers, but not all of them.  He testified that he goes to the VFW but has no other social activities; he testified that he has acquaintances but no close friends, and spends much of his day hanging around the house or "doing little things" in the garage.

At the hearing, the Veteran submitted (with a waiver of RO consideration) a copy of his increased prescription for Venlafaxine, an antidepressant.  

In a June 2011 statement (submitted with a waiver of RO consideration), the Veteran's wife reported the Veteran's many "concerning behaviors" that prompted her to encourage him to seek medical treatment.  She stated that the Veteran would "stress easily" over many situations.  She stated that he would become very nervous and anxious at times, exploding in anger, and at those times he exhibited hand and head tremors.  She stated that he has little tolerance when driving, he procrastinates, he avoids confrontations and decision making, he lacks self-esteem, he withdraws at times, he has difficulty expressing his feelings and thoughts, and he takes a long time to answer questions when asked.  She stated that he had an erratic sleep pattern, sometimes waking up very early and not being able to go back to sleep.  She stated that he retired early due to conflicts with his supervisor at work.  She stated that, although the Veteran got along with most of his co-workers, he never socialized outside of the work place, and he lost contact with all of them after he retired.  She stated that he liked spending time alone, though he enjoyed drinking with "his so called friends" at the VFW and American Legion.  She stated that he would become very emotional during any military observance functions and when watching any military programs on television.  She reported her concern for his emotional, psychological, and physical health.

The Veteran also submitted (with a waiver of RO consideration) a June 2011 private treatment summary from licensed social worker J.H., who noted that the Veteran was referred to the practice in November 2009 for PTSD treatment and had continued with weekly individual therapy since that time.  J.H. noted that the Veteran took early retirement from his job as a shop teacher in 2004 because he was afraid that he would lose control and "go off on" one of his students.  J.H. noted that the Veteran had been married since 1982 and had three stepsons.  J.H. stated that the Veteran presented with the classic signs and symptoms of PTSD including re-experiencing traumatic events, recurring thoughts of Vietnam mostly involving his friend who was killed, and recurring nightmares.  The Veteran reported that exposure to cues such as TV shows about veterans or attending military ceremonies, such as on Memorial Day, would trigger emotional reactions and crying.  J.H. noted that the Veteran also manifested avoidance of stimuli associated with the events and numbing of responsiveness, and he had lost interest in recent years in activities he used to enjoy such as hunting and fishing.  The Veteran reported having no close friends.  J.H. noted the Veteran's symptoms of increased arousal, including difficulty falling and staying asleep, angry outbursts, difficulty concentrating and completing tasks, hypervigilance, and exaggerated startle response.  J.H. summarized that the Veteran was experiencing a chronic moderate to severe form of PTSD manifested by re-experiencing phenomena, avoidance behaviors, emotional numbing, and autonomic hyperactivity, all of which had caused the Veteran clinically significant distress for many years and impaired his social functioning.  A GAF score of 49 was assigned with no further explanation. 

The reports of the VA examination, the VA and private treatment records, and the Veteran's testimony, overall, provide evidence against his claim, as they do not show that symptoms of his PTSD produce deficiencies in most areas, so as to meet, or approximate, the criteria for a 70 percent rating.  He does not display suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships (he has been married since 1982 and has acquaintances he visits with at the VFW).  The treatment records and examination revealed no impairment of thought processes or content.  While the Veteran's testimony at the June 2011 Travel Board hearing suggests that he may have had some occupational impairment before retiring (taking early retirement allegedly due to conflict with his supervisor), such impairment is encompassed by the criteria for a 50 percent rating.  Significantly, the record shows, and he concedes that he got along with most, albeit not all, of his co-workers.  It is also noteworthy that a former co-worker has indicated, in essence, that to a large extent the Veteran's problems with a supervisor stemmed from the supervisor (and by inference were not the result of the relationships impairment related to the PTSD).  The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas.  Here, deficiencies in most areas simply are not shown.  The Board finds quite significant that the Veteran has been married to his wife for approximately 30 years, socializes with fellow former servicemen, and helps to take care of his grown stepchildren and their families, all reflecting a level of functioning inconsistent with psychiatric impairment of a level productive of deficiencies in most areas.   

The Board notes the lay testimony by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms (intrusive memories, nightmares, depression, angry outbursts, etc.).  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 50 percent rating assigned.  Thus the lay statements do not support the assignment of a rating higher than 50 percent.

The Board notes that the GAF score of 49 assigned on private June 2011 evaluation reflects moderately severe symptoms and would appear to suggest a higher level of psychiatric impairment.  Notably, that score, considering the symptoms it would represent (such as suicidal ideation, severe obsessional rituals, no friends, or inability to keep a job), is unsupported, is inconsistent with contemporaneous reports of actual symptoms, and in light of the overall evidence could not reasonably be found dispositive.  Although the Veteran took an early retirement due to conflict with a supervisor, a former co-worker has explained that it was due to unexplained antagonism by the supervisor; nothing in the record suggests that the Veteran would be incapable of working elsewhere, and although he has reported he has indicated he has no close friends, he is clearly able to maintain social relationships.  Furthermore, the January 2010 and June 2011 private evaluation summaries describe nearly identical symptoms, rendering the reduction of the GAF score from 52 to 49 unexplained.  The GAF scores of 52 to 58 assigned by the same private evaluator as well as the VA examiner and treatment personnel reflect moderate symptoms and are most consistent with the 50 percent rating assigned.  

In summary, it is not shown that the Veteran's PTSD has been manifested by symptoms productive of deficiencies in most areas (or approximating such a level of severity).  Consequently, a schedular rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or functional impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, while it was noted on February 2010 VA examination and in both private treatment summaries that the Veteran retired early several years ago due to a conflict with his supervisor, he has not alleged that his PTSD renders him unemployable.  The record does not reflect that he has sought employment since, or that his interpersonal relationship functioning is so impaired that he would be incapable of working.  The matter of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


